Citation Nr: 0105110	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Reno, 
Nevada, Regional Office (RO) which denied a compensable 
evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  On the most recent VA audiologic examination conducted in 
February 2000, the veteran's right ear puretone thresholds 
were 30, 50, 95, and 105 decibels at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively (average 70).  Left ear puretone 
thresholds were 30, 35, 115, and 115 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively (average 74); and 
speech discrimination ability was 100 percent bilaterally.

2.  These audiometric findings represent Level II hearing, 
bilaterally.

3.  Neither old nor new rating criteria are more favorable to 
the veteran.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The August 1965 preinduction examination indicated that the 
veteran's right ear puretone thresholds were 20, 10, 10, 25, 
55, and 45 decibels at 500, 1,000, 2,000, 3,000, 4,000, and, 
6000 Hertz, respectively.  Left ear puretone thresholds were 
25, 10, 25 (not clearly legible), 65, 55, and 60 decibels at 
500, 1,000, 2,000, 3,000, 4,000, and 6000 Hertz, 
respectively.  VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  The above results reflect the 
conversion.

A March 1966 physical profile record indicated an H-3 on the 
PULHES scale due to a diagnosis of bilateral high-tone 
hearing loss.  The "H" in the profile report stands for 
"hearing," and the "3" is indicative of hearing loss of such 
severity that performance of military duty must be limited.  
See McIntosh v. Brown, 4 Vet. App. 553 (1993).  The examiner 
instructed that the veteran not be given assignments 
involving habitual or frequent exposure to loud noises or the 
firing of weapons.

The September 1967 separation examination indicated bilateral 
high-frequency neurosensory hearing loss.

By February 1968 rating decision, the RO granted service 
connection for bilateral hearing loss due to the aggravation 
of that condition during service, and assigned an initial 
noncompensable disability rating pursuant to the rating 
criteria in effect at that time.

In April 1998, he filed a claim for an increased rating for 
bilateral hearing loss stating that he feels his hearing is 
"much worse."  

A June 1998 VA audiologic examination indicated that his 
right ear puretone thresholds were 15, 15, 35, 75 and 75 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively (average 50).  Left ear puretone thresholds were 
40, 40, 45, 110 and 110 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively (average 76); and speech 
discrimination ability was 100 percent bilaterally.

In January 2000, he was diagnosed with otitis media and a 
ruptured tympanic membrane with purulent discharge.  That 
month, during his personal hearing at the RO, he stated that 
he could not hear customers at a bar where he is employed on 
a part-time basis.  He also testified that he had trouble 
hearing his radio while in the field in his work as a claim 
staker.  Additionally, he claimed that his hearing loss has 
had a negative impact on personal relationships.

A February 2000 VA audiologic examination report reflected 
that right ear puretone thresholds were 30, 50, 95, and 105 
decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively (average 70).  Left ear puretone thresholds were 
30, 35, 115, and 115 decibels at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively (average 74); and speech 
discrimination ability was 100 percent bilaterally.  The 
examiner noted the perforated right tympanic membrane in the 
report.  The examiner indicated mild to severe mixed hearing 
loss with good word recognition scores.

A March 2000 VA progress note indicates that the right 
tympanic membrane had healed completely, although the veteran 
did complain of hearing problems in that ear.

In April 2000, the veteran wrote a statement describing the 
effect of his hearing loss on his job performance.  He 
related that much of his work is conducted in the wilderness, 
and he has difficulty hearing rattlesnakes and only narrowly 
avoided an accident on one occasion.  



Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2000).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  The resulting difference 
will be recorded on the rating sheet. If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22 (2000).
The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss impairment is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1997). 

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

Analysis

The VA examination in February 2000 showed right ear speech 
discrimination of 100 percent, and an average puretone 
threshold loss of 70 decibels and left ear speech 
discrimination of 100 percent, and an average puretone 
threshold loss of 74 decibels.  Those results constitute 
Level II hearing under the Schedule, respectively. See 38 
C.F.R. § 4.87 (1998); 38 C.F.R. § 4.85 (2000).  When applied 
to 38 C.F.R. § 4.85, Table VII, the veteran's bilateral 
hearing loss may be assigned no more than a zero percent 
evaluation under the Schedule.  See 38 C.F.R. § 4.85 (2000).  
No more than a zero percent evaluation would apply under the 
regulations in effect prior to June 10, 1999.  See 38 C.F.R. 
§ 4.87 and Tables VI and VII (1998).
The VA examination conducted in June 1998 showed right ear 
speech discrimination of 100 percent, and an average puretone 
threshold loss of 50 decibels and left ear speech 
discrimination of 100 percent and an average puretone 
thresholds loss of 76 decibels.  Those results constitute 
Level I hearing in the right ear and Level II hearing in the 
left ear.  See 38 C.F.R. § 4.87, Table VI (1998); 38 C.F.R. 
§ 4.85, Table VI (2000).  When applied to 38 C.F.R. § 4.87, 
Table VII (1998) and 38 C.F.R. § 4.85, Table VII (2000), the 
veteran's bilateral hearing loss may be assigned no more than 
a zero percent evaluation under the Schedule.  See 38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2000).  These results are 
consistent with the newer February 2000 audiologic 
evaluation.  Because the veteran's total hearing impairment 
is not so severe as to warrant a compensable disability 
rating, application of the formula for rating cases of 
aggravation set forth in 38 C.F.R. § 4.22, is not necessary, 
as reducing the amount of overall impairment to be considered 
would not yield a better result for the veteran.  His level 
of disability attributable to service-connected bilateral 
hearing impairment remains noncompensable under either 
calculation.

The Board takes note of the veteran's contention that he has 
difficulty hearing and that such has created problems at 
work.  However, despite any such difficulty, disability 
evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran's currently demonstrated bilateral 
hearing loss does not warrant assignment of a compensable 
evaluation under the Schedule.  Nor does the evidence reflect 
that consideration of the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is in order.  That regulation provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected bilateral hearing loss, 
in and of itself, is causing marked interference with his 
employment, or that such requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran continues to be 
employed and has not required extensive hospitalization or 
treatment that would necessitate long absences from work.

The Board recognizes that the veteran disputes the accuracy 
of the hearing test as it was administered in a soundproof 
room and because "[he would] have time to think" about 
words spoken by the examiner.  However, in the equitable 
interest of evaluating all veterans under the same standards, 
38 C.F.R. § 4.85 mandates that examinations for hearing 
impairment conducted for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Hence, a different examination procedure 
cannot be used in determining levels of hearing loss.

In summary, the objective clinical evidence does not support 
a compensable evaluation for bilateral hearing loss.  As 
discussed above, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable evaluation under the regulations.  See 
Lendenmann, supra.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

